 I)MPUB(O PBI.ISHING CO.Dempubco Publishing Co., a/k/a Democrat Publish-ing Co. and Offset Workers, Printing Pressmen andAssistants Union, Local No. 40 and InternationalTypographical Union, Local No. 82. Cases 27 CA5901 and 27 CA-5553August 17, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEIMBERS JENKINSAND PENELI.OUpon charges filed on July 17, 1978,' and Septem-ber 2, 1977, by Offset Workers, Printing Pressmenand Assistants Union, Local No. 40 (the Pressmen),and International Typographical Union, Local No.82 (ITU), respectively, herein called the Unions, andduly served on Dempubco Publishing Co., a/k/aDemocrat Publishing Co., herein called Respondent,the General Counsel of the National Labor RelationsBoard, by the Regional Director for Region 27, issueda consolidated complaint2on January 11, 1979,)against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Na-tional Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing beforean administrative law judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that Respondent violatedSection 8(a)(5) of the Act by refusing to sign a collec-tive-bargaining agreement with ITU, refusing to payits employees or otherwise comply with the terms ofthe negotiated agreement with ITU, and unilaterallychanging the overtime pay of employees and thewages of new hires in the Pressmen unit.On January 26, 1979, Respondent filed its answerto the complaint admitting in part, and denying inpart, the allegations in the complaint and assertingaffirmative defenses. On March 29, 1979, the Re-gional Director issued an amended consolidated com-plaint and notice of hearing. Respondent submittedto the Regional Director a document entitled "With-drawal of Answer," on April 12, 1979. in which it} An amended charge in Case 27-CA 5901 was filed against Respondentby the Pressmen on October 13, 1978.2 The consolidated complaint included an order vacating and setting asidethe settlement agreements previously executed and entered into by bothUnions and Respondent.On March 29, 1979. the Regional Director for Region 27 issued anamended consolidated complaint and notice of hearing. Thereafter, on April23, 1979. the General Counsel withdrew "paragraph V" of the complaint.which alleged conduct by Respondent in violation of Sec. 8laS ) of the Act.withdrew its answer and stated that it had no inten-tion of filing an answer to the amended complaint,nor did it intend to contest a Motion for SummaryJudgment filed on behalf of the Charging Parties.On April 23, 1979, the Acting Regional Directorissued an Order partially withdrawing complaint inwhich "paragraph V," which alleged conduct in vio-lation of Section 8(a)( 1). was withdrawn and Respon-dent's withdrawal of its answer was acknowledged.On May 4, 1979, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on May 16, 1979, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent has not filed a response to theNotice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,provides as follows:The Respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the com-plaint, unless the respondent is without knowl-edge, in which case the respondent shall so state.such statement operating as a denial. All allega-tions in the complaint, if no answer is filed, or anallegation in the complaint not specifically de-nied or explained in an answer filed, unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to be admit-ted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint served on Respondent stated that,unless an answer were filed within 10 days from theservice thereof. "all of the allegations in the Com-plaint shall be deemed to be admitted to be true andmay be so found by the Board." Although Respon-dent filed a timely answer, it subsequently filed awithdrawal of answer, and the withdrawal was ac-knowledged by the Acting Regional Director in hisorder of April 23. 1979. The withdrawal of an answer244 NLRB No. 57325 I)E('ISI()NS OF NATIONAI. I.ABOR RELA IIONS BOARDnecessarily has the same effect as a respondent's fail-ure to file an answer.4Since Respondent has withdrawn its answer, theallegations of the complaint are deemed to be admit-ted to be true and are so tound to be true in accord-ance with the Board's Rules and Regulations. Ac-cordingly, we grant the General Counsel's Motion forSummary Judgment.On the basis of the entire record, the Board makesthe foliowing:FININS O()F FA(CI1. I HI RBUSINESS OF RSPONI)FNTRespondent, a Colorado corporation with its prin-ciple office and place of business at Colorado Springs,Colorado, is engaged in the custom printing industry.Respondent, in the course and conduct of its businessoperations, annually purchases and receives goodsand materials valued in excess of $50,000 directlyfrom points and places outside the State of Colorado.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.II. THE LABOR ORGANIZAIIONS INVOLVEDInternational Typographical Union, Local No. 82,and Offset Workers, Printing Pressmen and AssistantsUnion, Local No. 40, are labor organizations withinthe meaning of Section 2(5) of the Act.111. THE UNFAIR LABOR PRACTICESThe 8(a)(5) ViolationsI. The unitsThe following employees of Respondent constituteunits (represented by ITU and the Pressmen, respec-tively) appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All employees doing composing room workfor the Employer at its Colorado Springs, Colo-rado, location, but excluding office clerical em-ployees, professional employees, guards and su-pervisors as defined in the Act.All pressmen, apprentices, and press assistantsengaged in operating or assisting in the operation'Newark Pipeline Company, 202 NLRB 234 (1973): Nickey ChevroletSales, Inc., 199 NLRB 411 (1972).of Respondent's gravure, offset, and letterpressprinting presses, and all other printing pressesoperated by Respondent. and all employeesworking in the preparation of offset plates, in-cluding but not limited to offset camera, darkroom, stripping, lay-out. etching, dot etching,opaquing, and offset platemaking, employed byRespondent at its Colorado Springs, Colorado.location, but excluding office clerical employees,professional employees, guards and supervisorsas defined in the Act.2. The Unions' representative statusThe Unions have been the collective-bargainingrepresentatives of the employees in said units sinceprior to October 1970, when they were so designatedor selected by a majority of the employees of Respon-dent in the respective units described above, and con-tinue to be such exclusive representatives within themeaning of Section 9(a) of the Act.3. The refusal to bargainOn or about March 2, 1977, and at all times there-after, Respondent did refuse, and continues to refuse,to bargain collectively with the ITU and the Press-men as the exclusive bargaining representatives of allthe employees in the respective units described aboveby the following acts and conduct:(a) Since on or about June 1, 1977, Respondenthas refused to sign a collective-bargaining agreementit negotiated and agreed to the ITU in or about Janu-ary 1977.(b) Since on or about April 1, 1977, Respondenthas refused, and continues to refuse, to make fringebenefit payments in accordance with the terms of thecollective-bargaining agreement it negotiated andagreed to with ITU as described in paragraph (a)above.(c) Since on or about October 1, 1977, Respondenthas refused, and continues to refuse, to pay its em-ployees in accordance with or otherwise comply withthe terms of the collective-bargaining agreement itnegotiated and agreed to with ITU as described inparagraph (a) above.(d) Since in or about March 1978, and continuingto date, Respondent has unilaterally changed thewages of new hires, who are employees in the Press-men unit described above.(e) Since in or about March 1978, and continuingto date, Respondent has unilaterally changed theovertime pay of employees in the Pressmen unit de-scribed above.Accordingly, we find that, by the acts and conductdescribed above, Respondent has since March 2,326 DEMPUB('O PUBLISHING CO.1977, and at all times thereafter, refused to bargaincollectively with the Unions as the exclusive represen-tatives of the employees in the respective appropriateunits, and that, by such refusal, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.IV. THE EFFECT OF THE UNFAIR I.ABOR PRACrIl('tSUPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section 1, above, have a close, intimate.and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) of the Act, we shall order that itcease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of theAct.Having found that Respondent refused to sign orcomply with collective-bargaining agreement negoti-ated with ITU, we shall order that it sign and executethe agreement and comply with all its terms.Having found that Respondent refused to makefringe benefit payments in accordance with the termsof the collective-bargaining agreement it negotiatedand agreed to with ITU, we shall order that Respon-dent make such benefit payments in accordance withagreement and make employees whole for any loss ofbenefits they may have suffered by reason of Respon-dent's unfair labor practices.Having found that Respondent has refused to payits employees in accordance with or otherwise complywith the terms of the collective-bargaining agreementit negotiated and agreed to with ITU, we shall orderthat Respondent pay the employees in accordancewith the agreement and make them whole for any lossof earnings they may have suffered by reason of Re-spondent's unfair labor practices.Having found that Respondent refused to pay newhires and overtime in the Pressmen unit according tothe terms of the collective-bargaining agreement, weshall order that Respondent make the new hires andemployees who have worked overtime whole for anyloss of earnings they may have suffered by reason ofRespondent's unfair labor practices.The Board, upon the basis of the foregoing factsand the entire record, makes the following:(CO()N( I SI()NS O() LAMI. Dempubco Publishing Co.. a/k/a DemocratPublishing Co., is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. International Typographical Union. Local No.82, and Offset Workers, Printing Pressmen and Assis-tants Union, Local No. 40, are labor organizationswithin the meaning of Section 2(5) of the Act.3. All employees doing composing room work ftorthe Employer at its Colorado Springs, Colorado, loca-tion, but excluding office clerical employees, profes-sional employees, guards, and supervisors as definedin the Act, constitute a unit appropriate for purposesof collective bargaining within the meaning of Section9(b) of the Act.All pressmen, apprentices, and press assistants en-gaged in operating or assisting in the operation ofRespondent's gravure. offset, and letterpress printingpresses, and all other printing presses operated by Re-spondent, and all employees working in the prepara-tion of offset plates. including but not limited to, off-set camera, dark room, stripping, lay-out, etching. dotetching, opaquing, and offset platemaking, employedby Respondent at its Colorado Springs, Colorado. lo-cation, but excluding office clerical employees, profes-sional employees, guards, and supervisors as definedin the Act, constitute a unit appropriate for purposesof collective bargaining within the meaning of Section9(b) of the Act.4. Prior to and at all times since October 1970, theabove-named labor organizations have been and noware the exclusive representatives of all employees inthe aforesaid respective appropriate units for the pur-pose of collective bargaining within the meaning ofSection 9(a) of the Act.5. By refusing to bargain collectively concerningthe negotiated agreements and by refusing to complywith the terms of said agreements with the above-named labor organizations as the exclusive bargain-ing representatives of all the employees of Respon-dent in the respective appropriate units, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of the Act.6. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Dem-pubco Publishing Co.. a/k/a Democrat PublishingCo., Colorado Springs, Colorado, its officers, agents,successors, and assigns, shall:327 I)E(CISIONS OF NATIONAL IABOR REI.ATIONS BOARD1. Cease and desist from:(a) Refusing to bargain collectively regardingwages, hours, and other terms and conditions of em-ployment with the International TypographicalUnion, Local No. 82 (ITU), and Offset Workers,Printing Pressmen and Assistants Union, Local No.40 (the Pressmen), or any other union selected, as theexclusive bargaining representatives of the employeesin the following respective appropriate units:All employees doing composing room work forthe Employer at its Colorado Springs, Colorado,location, but excluding office clerical employees,professional employees, guards and supervisorsas defined in the Act.All pressmen, apprentices, and press assistantsengaged in operating or assisting in the operationof Respondent's gravure. offset, and letterpressprinting presses, and all other printing pressesoperated by Respondent, and all employeesworking in the preparation of offset plates, in-cluding but not limited to offset camera, darkroom, stripping, lay-out, etching, dot etching,opaquing, and offset platemaking. employed byRespondent at its Colorado Springs, Colorado,location, but excluding office clerical employees,professional employees, guards, and supervisorsas defined in the Act.(b) Refusing to sign or execute the collective-bar-gaining agreement with ITU, or any other collective-bargaining representatives of its employees.(c) Failing and refusing to make fringe benefit pay-ments in accordance with the collective-bargainingagreement it negotiated with ITU.(d) Failing and refusing to pay its employees orotherwise comply with the terms of the collective-bar-gaining agreement it negotiated with ITU.(e) Failing and refusing to pay wages to new hiresin the Pressmen unit as set out in the collective-bar-gaining agreement.(f)Failing and refusing to pay overtime in accord-ance with the collective-bargaining agreement withrespect to the Pressmen.(g) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessaryto effectuate the policies of the Act:(a) Upon request, bargain collectively with theabove-named Unions, or any other union selected, asthe exclusive representatives of the employees in therespective appropriate units described above regard-ing wages, hours, and other terms and conditions ofemployment.(b) Execute forthwith the agreed-upon collective-bargaining agreement with ITU.(c) Give effect retroactively to the terms and provi-sions of the agreed-upon collective-bargaining agree-ments with the respective Unions.(d) Make whole its employees for their loss ofwages and other benefits which are provided for inthe respective agreements, for the effective periods.plus interest as set forth in Isis Plumbing & Heating('o., 138 NLRB 716 (1962), and Florida Steel Corpo-ration, 231 NLRB 651 (1977).(e) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(f) Post at its place of business in ColoradoSprings, Colorado, copies of the attached noticemarked "Appendix."'Copies of said notice, on formsprovided by the Regional Director for Region 27, after being duly signed by Respondent's representative,shall be posted by Respondent immediately upon re-ceipt thereof; and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(g) Notify the Regional Director for Region 27, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.5 In the event that this Order is enforced h ;Ia Judgment of a United StatesCourt If Appeals. the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of' Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNolI(cE To EMPI.OYEESPOSTEI) BY ORDER OF ILE.NATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WII.t. NOT refuse to bargain collectively re-garding wages, hours, and other terms and con-ditions of employment with International Typo-graphical Union, Local No. 82 (ITU), and OffsetWorkers, Printing Pressmen and AssistantsUnion, Local No. 40 (the Pressmen), or anyother union selected, as the exclusi e representa-tives of the employees in the following respectiveappropriate units:All employees doing composing room workfor the Employer at its Colorado Springs,Colorado, location, but excluding office cleri-328 DEMPIUBCO PUBLISHING (O.cal employees, professional employees, guardsand supervisors as defined in the Act.All pressmen, apprentices, and press assistantsengaged in operating or assisting in the opera-tion of the Employer's gravure, offset, and let-terpress printing presses, and all other printingpresses operated by the Employer, and all em-ployees working in the preparation of offsetplates, including but not limited to offset cam-era, dark room, stripping, lay-out, etching, dotetching, opaquing, and offset platemaking,employed by the Employer at its ColoradoSprings, Colorado, location, but excluding of-fice clerical employees, professional employ-ees, guards and supervisors as defined in theAct.WE WILL NOT refuse to execute the collective-bargaining agreement with ITU, or any othercollective-bargaining representatives of our em-ployees.WE WILL NOT fail and refuse to make fringebenefit payments in accordance with the collec-tive-bargaining agreement negotiated with ITU.WE WIL.L NOT fail and refuse to pay our em-ployees or otherwise comply with the terms ofthe collective-bargaining agreement negotiatedwith ITU.WE WILL NOT fail and refuse to pay wages tonew hires in the Pressmen unit as set out in thecollective-bargaining agreement.WE WILL NOT fail and refuse to pay our em-ployees overtime in accordance with the collec-tive-bargaining agreement with respect to thePressmen.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them inSection 7 of the National Labor Relations Act,as amended.WE W'll. upon request, bargain collectivelywith the above-named Unions, or any otherunion selected, as the exclusive representatives ofthe employees in the respective appropriate unitsdescribed above regarding wages, hours, andother terms and conditions of employment.WE wIll.l execute forthwith the collective-bar-gaining agreement with ITU.WE wilt.. make fringe benefit payments in ac-cordance with the collective-bargaining agree-ment negotiated with ITU.WE wit.L pay our employees or otherwisecomply with the terms of the collective-bargain-ing agreement negotiated with ITU.WE WIL.L pay wages to new hires in the Press-men unit as set out in the collective-bargainingagreement.WE WILL pay our employees overtime in ac-cordance with the collective-bargaining agree-ment with the Pressmen.WE Wll. l make whole our employees for theirloss of wages and other benefits which are pro-vided for in the respective agreements, for theeffective periods, plus interest.DEMPUB('O PUBI.ISHING CO., A/K/A DEMO-(-RAT PUBI.ISIIING CO.329